COXE, Circuit Judge.
This is an appeal from an order confirming a composition offered by the alleged bankrupt prior to adjudication. The confirmation was opposed by creditors on the ground that the bankrupt destroyed books of account from which his financial condition might be ascertained. Section 14b (2) of the act. The situation is sui generis. The bankrupt can neither read nor write. He knew nothing about the modern methods of bookkeeping and intrusted all the bookkeeping to his daughter who had been in the habit of opening a new set of books each year—for a period of six years. After all items had been closed or transferred to the new books she destroyed the old set. The books were destroyed in circumstances which precluded any inference that fraud or concealment was intended. The mere destruction is not prohibited unless it be done with guilty intent, and here there' is no such proof and no pretense that a fraud was perpetrated. The law was not intended to punish ignorance but it was intended to punish fraud, and this element is wholly lacking from the proof.
No creditor has been actually injured by what took place and it would be' placing a highly technical and unnecessarily harsh construction on the act to punish a man not shown to be dishonest because of his ignorance of the proper way to keep his accounts.
The order confirming the composition is affirmed.